Motion Granted; Vacated and Remanded and Memorandum Opinion filed
September 30, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00131-CV

   SPRING BRANCH TOWING, INC D/B/A SB TOW AND NICHOLAS
                    GARZA, Appellants
                                        V.

 ANGELA GUERRA-MANICA, INDIVIDUALLY AND AS NEXT FRIEND
           OF NORA CRUZ, MINOR CHILD, Appellee

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-65695

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 26, 2013.

      On September 22, 2014, the parties filed a joint motion to set aside or vacate
the judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, we vacate the judgment signed August 26, 2013, and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
agreement.


                                              PER CURIAM



Panel consists of Justices McCally, Brown, and Wise.




                                          2